Name: Commission Regulation (EEC) No 2426/81 of 20 August 1981 fixing for the 1981/82 marketing year the minimum price payable to producers, the production aid and the storage aid together with the coefficients applicable to the minimum price and the storage aid and to the production aid for dried grapes and dried figs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 240/22 Official Journal of the European Communities 24 . 8 . 81 COMMISSION REGULATION (EEC) No 2426 / 81 of 20 August 1981 fixing for the 1981 / 82 marketing year the minimum price payable to producers , the production aid and the storage aid together with the coefficients applicable to the minimum price and the storage aid and to the production aid for dried grapes and dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES , No 2194 / 81 is hereby fixed for the 1981 / 82 marketing year , per 100 kilograms of sultanas of quality No 4 , ex grower , at 117-18 ECU . 2 . For the same marketing year , the production aid for sultanas falling within subheading 08.04 B of the Common Customs Tariff, referred to in Article 1 of the same Regulation , is hereby fixed , per 100 kilograms net of sultanas of quality No 4 , at 11-59 ECU . Article 2 Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2194 / 81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes ( x ), and in particular Article 14 thereof, Whereas Article 4 ( 3 ) of the said Regulation laid down criteria for fixing the minimum price in particular for the 1981 / 82 marketing year ; whereas Article 8 of the same Regulation laid down the criteria for fixing the amount of production aid ; whereas Article 10 ( 1 ) and (2 ) of the same Regulation laid down criteria for fixing the level of storage aid ; whereas application of these criteria results in fixing the minimum price and the level of the aid in question that the levels stated hereinafter ; Whereas Article 4 (2 ) of Regulation (EEC) No 2194 / 81 lays down that the minimum price is to be fixed for a pilot product ; whereas the level of production aid and storage aid are to be calculated for the corresponding products ; whereas , accordingly , the coefficients applicable to the minimum price , to the storage aid and to the production aid should be fixed for the purposes of determining those applicable to other qualities ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman , 1 . The minimum price payable to the producer , referred to in Article 4 ( 2 ) of Regulation (EEC) No 2194 / 81 is hereby fixed , for the 1981 / 82 marketing year , per 100 kilograms of dried figs of quality C , ex grower , at 59*52 ECU . 2 . For the same marketing year , the production aid for dried figs falling within subheading 08.03 B of the Common Customs Tariff, referred to in Article 1 of the same Regulation , is hereby fixed , per 100 kilograms net of dried figs of quality C , in all types of packaging , at 9-76 ECU . Article 3 The storage aid provided for in Article 10 ( 1 ) of Regulation (EEC) No 2194 / 81 is hereby fixed at the following level per 100 kilograms of product for each week of storage : 0 ¢ 32 ECU for sultanas of quality No 4 ; 0-18 ECU for dried figs of quality C. HAS ADOPTED THIS REGULATION : Article 4 Article 1 1 . The minimum price payable to the producer , referred to in Article 4 (2 ) of Regulation (EEC) The coefficients applicable to the minimum price and to the storage aid for products other than the pilot products are fixed in Annex I. The coefficients applicable to the production aid for products other than the pilot products are fixed in Annex II .(&gt;) OJ No L 214 , 1 . 8 . 1981 , p . 1 . 24 . 8 . 81 Official Journal of the European Communities No L 240/23 Article 5 It shall apply with effect from: This Regulation shall enter into force on the day  15 August 1981 for dried figs , following its publication in the Official Journal of the European Communities .  1 September 1981 for dried grapes . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX I Coefficients applicable for determining the minimum price payable to the producer and the storage aid for dried grapes Quality Coefficients Sultana No 1 105*588 Currant , dried in the shade , Eghion region 104 Sultana No 2 103 Currant , select , Eghion region 102 Currant , dried in the shade , Corinth region 101 Sultana No 4 100 Currant , select , Corinth region 98 Currant , standard quality , Eghion region 96 264 383 058 323 000 332 911 588 588 588 117 647 176 382 Sultana No 5 95 Currant , select , from Patras , the Ionian islands , the Prefecture of Ilias , Triphilias 95 Currant , standard quality , Corinth region 95 Currant , select , remainder of Messenia 94 Currant , standard quality , from Patras , the Ionian islands , the Prefecture of Illias , Triphilias 92 Currant , standard quality , remainder of Messenia 91 Currant , standard quality B ( other origins ) 83 Coefficients applicable for determining the minimum price payable to the producer and the storage aid for dried tigs Quality A (extra ) Quality B Quality C Quality D 123-196 110-145 100-000 76-814 No L 240/24 Official Journal of the European Communities 24 . 8 . 81 ANNEX II Coefficients applicable for determining the aid payable to processors for dried grapes SULTANA: No No 00 0 1 21 2 22 4 24 5 105-588 103-382 100-000 95-588 No No CURRANT : Extra Choicest 114-264 111-323 Choicest 112-058 108-332 105-588 Choice 106-911 105-588 104-647 Vostitsa Gulf Provincials Coefficients applicable for determining the aid payable to dried fig processors Presentation Qualities All types of packaging String figs and layer Round , proto ­ ben , lÃ ©rida and paste Loose A 120 137-12 125-36 101-86 B 110 125-69 114-92 93-37 C 100 114-26 104-47 84-88 D 90 102-84 94-02 76-39